DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 December 2020 was filed after the mailing date of the non-final Office action on 06 October 2020.  The submission is in compliance with the provisions of 37 CFR 1.97(c).  Accordingly, the information disclosure statement was considered by the examiner.

Claim Objections
Claims 5-7 are objected to because of the following informalities:  
Claim 5 should be amended as follows:
5. (Currently Amended) The method of claim 1, wherein an anti-scatter grid is positioned adjacent to the x-ray detector during an acquisition of the x-ray image, wherein measuring the positions of the shadows in the x-ray image comprises: measuring shifts in a shadow of the anti-scatter grid in the x-ray image.
Appropriate correction is required.
Claims 15 and 16 are objected to because of the following informalities:  
Claim 15 should be amended as follows:
, from the user, the selection of the tilt angle comprises: Page 5 of 12Application No. 16/526,911 Application Filing Date: July 30, 2019 
Docket No. 322663-US-1receiving, via a touch-sensitive display device, a touch input by the user at a position of the x-ray image.
Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  
Claim 16 should be amended as follows:
16. (Currently Amended) The method of claim 15, wherein receiving, from the user, the selection of the tilt angle further comprises: measuring a pressure of the touch input to determine a rotation rate of the x-ray image about the tilt axis.
Appropriate correction is required.
Claims 17-20 are objected to because of the following informalities:  
Claim 17 should be amended as follows:
17. (Currently amended) An x-ray imaging system, comprising: 
an x-ray source for generating x-rays; 
an x-ray detector configured to detect the x-rays;
a display device; and 
a processor configured with instructions in a non-transitory memory that when executed cause the processor to: 
acquire, via the x-ray detector, an x-ray image; 
measure a position of a shadow in the x-ray image; 
determine, from the position of the shadow in the x-ray image, a tilt angle of the x-ray detector relative to the x-ray source; 

output, via the display device communicatively coupled to the processor, the corrected x-ray image.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-4 and 8-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 1-10, Rajasekaran et al. (U. S. Patent No. 10,531,845 B2) disclosed a method, comprising: 
acquiring, with an X-ray detector (108) tilted at an angle with respect to an X-ray source (104), an x-ray image (116) (column 3, lines 14-27). 
However, the prior art failed to disclose that the method further comprises:
measuring positions of shadows in the X-ray image; 
calculating the angle from the positions of the shadows in the X-ray image; 
generating a corrected X-ray image based on the calculated angle; and 
displaying the corrected X-ray image.

With respect to claims 11-16, Rajasekaran et al. (U. S. Patent No. 10,531,845 B2) disclosed a method that comprises: 
acquiring, with an X-ray detector (108) tilted at an angle (122) with respect to an X-ray source (104), an X-ray image (116) (column 3, lines 14-27); 

generating a corrected X-ray image (318) based on the angle; and 
displaying the corrected X-ray image (column 9, lines 21-30).
However, the prior art failed to disclose or fairly suggested that the method comprises:
receiving adjustments to the angle from a user; 
generating a corrected X-ray image based on the angle and the adjustments to the angle; and 
displaying the corrected X-ray image.

With respect to claims 17-20, Rajasekaran et al. (U. S. Patent No. 10,531,845 B2) disclosed an X-ray imaging system that comprises: 
an X-ray source (104) for generating X-rays; 
an X-ray detector (108) configured to detect the X-rays; 
a display device (140, 132, 300); and
 a processor (142) configured with instructions in a non-transitory memory that when executed cause the processor to: 
acquire, via the X-ray detector, an X-ray image (116) (column 3, lines 14-27).
However, the prior art failed to disclose or fairly suggested that the X-ray imaging system comprises:
a processor configured with instructions in a non-transitory memory that when executed cause the processor to:

determine, from the position of the shadow in the X-ray image, a tilt angle of the X-ray detector relative to the X-ray source; 
generate a corrected X-ray image according to the tilt angle; and 
output, via the display device communicatively coupled to the processor, the corrected X-ray image.

Response to Amendment
Applicant’s amendments filed 06 January 2021 with respect to claims 3 and 4 have been fully considered.  The objection of claims 3 and 4 has been withdrawn.
Applicant’s amendments filed 06 January 2021 with respect to claim 4 have been fully considered.  The objections of claim 4 have been withdrawn.
Applicant’s amendments filed 06 January 2021 with respect to claims 6 and 7 have been fully considered.  The objection of claims 6 and 7 has been withdrawn.
Applicant’s amendments filed 06 January 2021 with respect to claim 7 have been fully considered.  The objections of claim 7 have been withdrawn.
Applicant’s amendments filed 06 January 2021 with respect to claims 8 and 9 have been fully considered.  The objection of claims 8 and 9 has been withdrawn.
Applicant’s amendments filed 06 January 2021 with respect to claim 9 have been fully considered.  The objection of claim 9 has been withdrawn.
Applicant’s amendments filed 06 January 2021 with respect to claim 10 have been fully considered.  The objections of claim 10 have been withdrawn.
Applicant’s amendments filed 06 January 2021 with respect to claim 12 have been fully considered.  The objection of claim 12 has been withdrawn.
Applicant’s amendments filed 06 January 2021 with respect to claims 13-16 have been fully considered.  The objections of claims 13-16 have been withdrawn.
Applicant’s amendments filed 06 January 2021 with respect to claim 14 have been fully considered.  The objections of claim 14 have been withdrawn.
Applicant’s amendments filed 06 January 2021 with respect to claims 15 and 16 have been fully considered.  The objection of claims 15 and 16 has been withdrawn.
Applicant’s amendments filed 06 January 2021 with respect to claim 18 have been fully considered.  The objections of claim 18 have been withdrawn.
Applicant’s amendments filed 06 January 2021 with respect to claim 19 have been fully considered.  The objection of claim 19 has been withdrawn.
Applicant’s amendments filed 06 January 2021 with respect to claim 20 have been fully considered.  The objection of claim 20 has been withdrawn.
Applicant’s amendments filed 06 January 2021 with respect to claims 8 and 17-20 have been fully considered.  The rejection of claims 8 and 17-20 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.
Applicant’s amendments filed 06 January 2021 with respect to claims 1, 8, and 17 have been fully considered.  The rejection of claims 1, 8, and 17 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Akahori et al. (U.S. Patent No. 9,541,509 B2) has been withdrawn.

Response to Arguments
Applicant’s arguments filed 06 January 2021 with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, has been withdrawn.
Applicant’s arguments filed 06 January 2021 with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Tkaczyk et al. (U. S. Patent No. 10,779,791 B2) disclosed a system and a method for mobile X-ray imaging.
Tashman et al. (U. S. Patent No. 7,806,589 B2) disclosed a bi-plane X-ray imaging system.
Tranchant et al. (U. S. Patent No. 7,780,350 B2) disclosed a positioning adjustment of a mobile radiology facility.
Schulze-Ganzlin (U. S. Patent No. 7,628,537 B2) disclosed a small dental X-ray apparatus and a method for positioning an X-ray emitter.
Yoon et al. (U. S. Patent No. 7,311,440 B2) disclosed an anatomically-conforming intraoral dental radiographic sensor.

This application is in condition for allowance except for the following formal matters: 
Objections set forth in this Ex parte Quayle action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884